Citation Nr: 1244373	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  04-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1992.

This matter came to the Board of Veterans' Appeals (Board) from September and December 2003 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The September 2003 rating decision, in pertinent part, confirmed the previous denials of service connection for a left knee condition.  The December 2003 rating decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for right knee disability.  

The Veteran testified at a Board hearing before the undersigned in May 2006; the transcript is of record.

In November 2006, the Board determined that new and material evidence had been received to reopen the claims of service connection for left and right knee disabilities, and remanded the issues, on the merits, for additional development and adjudication.  In September 2009 and July 2011 these matters were again remanded for additional development.  


FINDINGS OF FACT

1.  A chronic left knee disability was not manifested during the Veteran's period of active service, left knee arthritis did not manifest within a year of separation from service, and a current left knee disability is not otherwise the result of a disease or injury during active service.  

2.  A chronic right knee disability was not manifested during the Veteran's period of active service, any right knee arthritis did not manifest within a year of separation from active service, and a current right knee disability is not otherwise the result of a disease or injury during active service.  


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by active service; nor may it be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).

2.  Right knee disability was not incurred in or aggravated by active service; nor may it be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107; 38 C.F.R. § 3.303, 3.307, .3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in July 2003, February 2006, and November 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  In April 2006 and February 2008, letters were sent which explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Contrary to VCAA requirements, some of the notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in the supplemental statements of the case, to include the most recent one in July 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board remands (see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)), and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The previous remands were for the purpose of obtaining information from the Veteran, obtaining VA treatment records, and afford the Veteran a VA examination and obtain an opinion.  The VA treatment records were obtained.  Additional information was solicited from the Veteran, but he did not respond.  The Veteran was afforded VA examinations, but the examiners provided inadequate opinions.  The Board then sought an expert medical opinion from the Veterans Health Administration.  See 38 C.F.R. § 20.901(a) (2012).  This opinion was provided in October 2012, and remedied the deficiencies in the previous opinions.

The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, and lay statements and testimony of the Veteran.  In November 2003, March 2009, and January 2012, the Veteran underwent VA examinations pertaining to the knees which will be discussed below, and in October 2012 a VA physician reviewed the claims folders and proffered etiological opinions which will also be discussed below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board otherwise concludes that no available outstanding evidence has been identified pertaining to the knee claims.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to these claims.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

On his enlistment examination in July 1980, the Veteran's knees were reported to be normal and the Veteran did not complain of any knee problems.

In August 1984, the Veteran's right knee "popped" while running and he began complaining of right knee pain.  A sprained right knee was noted.  Later a grade I right MCL sprain was reported.  He had a bone scan at that time that was abnormal, showing a most likely benign lesion in the right distal femur with evidence of a knee joint injury.  The Veteran continued to complain of right knee pain and other symptomatology after that incident through May1985, when he underwent a right knee arthroscopy.  

Throughout the period from August 1984 to May 1985, the Veteran was on a physical profile for restricted duty due to his right knee condition.  

The Veteran's right knee was determined to be normal by the arthroscopy.  He finished physical therapy in May 1985.  A treatment note dated later in May 1985includes a finding of a "stable right knee [retropatellar pain syndrome]."  

In November 1985, the Veteran underwent a periodic examination which reportedly showed normal knees.

In July 1990, the Veteran again began complaining of bilateral knee.  In August 1990, he reportedly sprained his left knee during physical training.  In April 1991, there was a report of bilateral chronic knee pain with possible patellofemoral syndrome (PFS).  He was again put on a physical profile.  He had bilateral knee pain complaints in May 1991 and January 1992, when he was diagnosed as having left knee pain with probable PFS.

At the August 1992, examination for separation from service the knees were reportedly normal.  The Veteran, however, did complain of a "trick" or locked knee at that time, and the doctor noted that the Veteran's right knee had an episode approximately 4 months prior while he was lifting weights.  The Veteran had retropatellar pain that caused his right leg to give way, especially when going up and down stairs; he had physical therapy 2.5 months prior and has not had any problems since that time.  

The Veteran separated from service in August 1992 and filed a claim of service connection for bilateral knee disabilities in September 1992.  

At a VA examination October 1992, the examiner noted that the Veteran reported that he sprained his right knee in 1981 or 1982, and that X-rays disclosed a "crack in the cartilage."  He reported that he eventually underwent an arthroscopic knee surgery for removal of his torn cartilage.  He further reported that he sprained his left knee in 1989 while running; he was treated for that sprain with physical therapy with resolution of his symptoms.  

The Veteran currently complained of pain in his knees, right worse than left, only in cold weather.  On examination, the examiner noted that the Veteran's knees were unremarkable except for a right knee arthroscopic surgery scar.  The examiner diagnosed "status post recurrent bilateral knee sprain."

The Veteran injured his lumbar spine in an October 1993 work-related accident where a lumbar spinal disc was herniated while lifting a co-worker out of a hole.  

In April 2000, the Veteran underwent a private evaluation of his knees by Dr. M.M.H.  Dr. M.M.H. noted that the Veteran had a 1983 surgery on his right knee and 5 surgeries on his lumbar spine.  The Veteran reported during that evaluation that he had morning stiffness, pain and occasional feelings of instability or giving way of the right knee.  He further reported that he had a right knee arthroscopy during military service in approximately 1983 during which there was a debridement of torn tissue but no surgical repair.  He further stated that he has had instability and giving way of the right knee since the injury.  

X-rays of the Veteran's knees demonstrated no significant degenerative changes.  The Veteran was diagnosed as having chronic anterior disruption of his right knee after his accident in the military now with some instability and symptoms consistent with patellofemoral subluxation of the left knee.  Dr. M.M.H. noted that the Veteran stated he had "some nerve damage and had evidently developed some weakness in his extremities after all the back surgeries, and this might be the cause of some of the symptoms."

Dr. M.M.H.'s diagnosis and report of history does not clearly relate the current disability to service; let alone provide reasons for such an opinion.  It merely notes the fact that the Veteran had an accident in service and now had a right knee disability.  In addition, it is inconsistent with the service treatment records that show anterior disruption was not noted on examinations.  Hence, Dr. M.M.H's opinion is of little probative value.

At a November 2003, VA examination it was noted that the Veteran injured his right knee playing basketball in August 1984.  The pertinent diagnosis was early osteoarthritis of the right knee with a grade I right MCL sprain by history without objective evidence of residual instability.  The examiner opined that there was no evidence of a casual relationship between the in-service injury and his current knee condition.

This opinion is also of little probative weight as the VA examiner did not provide any rationale.  The probative value of an opinion is dependent on the reasoning provided, including the accuracy of the history that was considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At a VA examination in March 2009, the Veteran reported onset of bilateral knee pain in the 1980's, without any specific injury.  X-rays from March 2009 demonstrated no osteoarthritic abnormalities in his knees.  The examiner diagnosed normal knees, bilaterally; and stated that he could not render an opinion because the knees were found to be normal.  This opinion was inadequate because a current disability exists if shown at any time since the current claim, even if the disability subsequently resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The examiner failed to comment on the earlier findings of knee disabilities during the current appeal.  The opinion was also inconsistent with current diagnostic testing that showed arthritis.

The Veteran underwent another VA examination in January 2012.  In that examination, the pertinent diagnosis was bilateral knee sprains.  The examiner stated that those disorders were less likely than not incurred in or caused by the Veteran's service.  The examiner acknowledged the right and left knee sprains in service but noted the finding of a normal knee right knee in service, that medical records from Dr. M.M.H. in 1993 showed a normal evaluation of his knees, and that his knee pain would probably get worse due to his back injury and surgeries he had sustained, which was a work-related back injury.  

He noted that current MRI reports indicated degenerative rather than traumatic arthritis "as would be expected in this Veteran."  No tears or lesions of the ligaments or cartilage were reported.  Changes to his knees were not radiologically severe, so his present disability was not related to the injuries sustained in the military.

This opinion is also of little probative weight as the 1993 medical records referred to in the last examination were actually from 2000 when disability of the knees was identified.  Additionally, the examiner did not report consideration of the October 1992 VA examination, a mere three months after discharge from service which reported the Veteran's complaints of knee pain and included a diagnosis of status post recurrent bilateral knee sprains.  Thus, the January 2012 opinion was based on an inaccurate history.  

In October 2012, the Board obtained an opinion through the Veterans Health Administration (VHA).  A VA physician reviewed the Veteran's claims folders and provided a detailed analysis of the Veteran's in-service and post-service medical treatment.  The examiner opined that it was less likely than not that a current right knee disability was the result of an in-service injury, including the 1984 basketball injury; and, opined that it was less likely than not that a current left knee disability was the result of an in-service injury, including the 1990 injury during physical training.  

With regard to the right knee, the examiner stated that it appeared that the initial injury was an isolated Grade 1 MCL tear with associated hermarthrosis.  Although the initial bone scan was found to show a lateral joint line injury, this finding was nonspecific and likely represented acute bony edema after a bony contusion.  

Significantly, there was no mention of increased signal involving either the femoral trochlear or the patella in the radiology report.  This was found to be important; as the Veteran's current symptoms were related to the patellofemoral joint.  Therefore, the examiner believed that it was unlikely that a subchondral bony lesion was sustained at the time of injury in the patellafemoral joint location.  

Further, in the subsequent diagnostic arthroscopy, no intra-articular lesion was seen in the cruciate ligaments, menisci, or articular cartilage.  Based on the combination of the bone scan and the arthroscopy, no objective lesion related to the patellafemoral joint was found after the initial injury.  As such, it is highly unlikely that the initial injury to the right knee could have caused the Veteran's current long term symptoms, i.e. no structural damage to the knee was sustained that could explain long term dysfunction or cause posttraumatic arthritis.

The examiner explained that the MCL injury was noted to be grade 1, which by definition involved no increased joint laxity.  In fact, neither at the initial exam, nor at any exam in the Veteran's chart thereafter, was there mention of any collateral ligament laxity.  As the only structural damage diagnosed at the time of initial injury, it is therefore further unlikely that the injury in 1984 would be causal of his symptoms today.  Regardless, although the Veteran was having knee pain intermittently near the time of his separation from service, as well as during his VA visit in October 1992, (a couple of months after, the same VA exam in October 1992 demonstrated a normal knee exam bilaterally with the exception of the prior arthroscopic portals.  The Veteran's body mass index at the time would be classified as obese, which would be expected to aggravate any underlying patellafemoral pain due to increased joint forces across the patellafemoral joint.  

The VHA physician noted the April 2000 visit with Dr. M.M.H., when the Veteran was reported to have laxity with ACL testing on the right knee.  This was not found by prior or later VA visit exams.  The VHA physician observed that we do know that any ACL injury to the right knee would not be due to the 1984 injury, as the subsequent diagnostic arthroscopy showed that the cruciate ligaments were intact.  

The VHA examiner agreed with the opinion of Dr. M.M.H. that if weakness of the lower extremities existed due to the Veteran's lower back pathology, this could cause a sensation of the knees giving out due to quadriceps inhibition.  Further, the examiner also agreed that this weakness would increase pressures across the patellafemoral joint potentially causing pain and patellar maltracking.  Core and hip abductor strengthening were key components to physical therapy for a patellafemoral program; as such, even if there was no neurological deficit from the prior spinal operations, any residual problems with core strength would be expected to aggravate the patellafemoral symptoms, as would obesity (BMI this visit was 33.8).  

With regard to the left knee injury in August 1990, an exam performed that same day was largely benign with no edema, stable ligaments, and normal x-rays.  Physical therapy resolved his initial symptoms.  There is no evidence in the medical record of any structural damage that would be expected to cause long term damage or posttraumatic arthritis from this initial injury.  At the VA visit in October 1992, although the Veteran reported occasional pain with cold weather, he had a normal physical examination of his knee.  Subsequently, in his visit with Dr. M.M.H. in April 2000, the Veteran was noted to have mild patellar subluxation, but no degenerative changes were seen on x-ray that day.  Identical potential causes of exacerbation of patellafemoral pain on the right side also apply to the left knee (i.e., obesity, core/hip abductor deconditioning, neurologic damage, gait changes due to low back dysfunction).  

The examiner noted the VA opinions expressed in November 2003 and January 2012 that it is less likely that military service caused the Veteran's current symptoms appear to be well thought out and accurate.  Osteoarthritis now present per the chart would be a slow degenerative process not related to prior trauma.  In this case there is no prior objective traumatic lesion that would be expected to cause later traumatic arthritis.  

In summary, the October 2012 examiner stated that there is good evidence that there was no traumatic lesion expected to cause future long term knee pain or arthritis after the initial right knee injury in 1984 based on the bone scan signal pattern and the arthroscopy.  There is no evidence of a traumatic lesion in the medical record expected to cause future long term knee pain or arthritis after the left knee injury in 1990.  The initial VA exam in October 1992 showed a normal bilateral knee exam and pain with cold weather, which is a common complaint in the general public.  

The private surgeon's opinion from April 2000 found no further evidence of causality between the Veteran's military service and his symptoms, but did, according to the VHA physician, serve to highlight other potential causes of the Veteran's pain.  BMI consistent with obesity also could exacerbate patellafemoral pain.  The October 2012 examiner opined that there is no evidence of causality between the Veteran's military service and his current symptoms, and it is more likely that the Veteran's current symptoms are due to degenerative osteoarthritis or his prior back problems and obesity.  

The VHA physician's opinion is highly probative, because of its detailed reasoning that was based on an accurate history, including the Veteran's reports.

The service treatment records and the Veteran's testimony clearly establish that he sustained injuries of the left and right knees in service.  At this point the record also clearly shows that the Veteran has current left and right knee disabilities.    The preponderance of the evidence is; however, against a finding that the current disabilities of the left and right knees are due to his in-service injuries.

While the Veteran initially filed a claim of service connection for bilateral knee disability within a month of separation from service, as detailed, a current knee disability was not shown on examination in October 1992.  It was only in April 2000, over 7 years after separation from service, that disabilities were shown.  

Specifically, Dr. M.M.H. diagnosed chronic anterior disruption of his right knee in the military with some instability and symptoms consistent with patellofemoral subluxation of the left knee.  

Although the Veteran's testimony could be construed as reporting a continuity of symptomatology since service.  He apparently reported no knee complaints when being treated for a back disability in 1993.  When initially seen by Dr. M.M.H. in April 2000, his history of in-service injury and treatment was noted, but no continuity of symptomatology or treatment was reported.  A VA outpatient treatment record dated in September 2003, includes the report that the Veteran had done "fairly well" after surgery in 1983, and reported symptoms only over the "last several years."  The reports of a continuity of symptomatology are not consistent with the contemporaneous records and the Veteran's earlier reports.  Hence the reports of continuity of symptomatology are not deemed credible.

Thus, there is a lack of continuity of symptomatology from service separation and initial diagnoses.  

Moreover, the October 2012 VA examiner reviewed the claims folder and summarized the evidence in detail and opined that his current left and right knee disabilities are not due to service.  As explained by the VA examiner, it is highly unlikely that the initial in-service injury to the right knee could have caused his current long term symptoms as there was no in-service structural damage to the knee which could explain long term dysfunction or cause posttraumatic arthritis.  The examiner addressed the Veteran's initial complaints of knee pain shortly following separation from service explaining that the Veteran's BMI would have classified him as obese which would be expected to aggravate any underlying patellafemoral pain due to increased joint forces across the patellafemoral joint.  

The examiner also agreed with Dr. M.M.H.'s opinion that his lower back pathology could cause a sensation of giving out in the knees and weakness and increased pressure across the patellafemoral joint potentially causing pain and patellar maltracking.  With regard to the left knee, as noted by the examiner, an examination performed on the day of his August 1990 injury was largely benign and physical therapy resolved his symptoms.  There was no evidence in the record of any structural damage that would be expected to cause long term damage or posttraumatic arthritis from the initial injury.  Identical potential causes of exacerbation of patellafemoral pain on the right side also applied to the left knee, such as obesity, core/hip abductor deconditioning, neurologic damage, and gait changes due to low back dysfunction.  

As discussed above, the VHA examiner's opinions is the most probative evidence with regard to the question of whether there is a nexus between the current right knee disability and service.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has also considered the Veteran's contention that a relationship exists between his left knee and right knee disabilities and service.  In this capacity, the Board finds the Veteran is competent to attest to his symptomatology in service and following service and find his assertions credible.  The Veteran, however, is not competent to provide an opinion of a diagnosis of left and right knee disabilities, nor opine on any relationship to service, to include his in-service injuries, as he does not have the requisite medical expertise.  

Although the evidence supports a finding that the Veteran suffered injuries of the left and right knees in service, the fact remains that chronic disabilities of the knees were not shown until many years after separation from service.  As detailed above, the October 2012 VA examiner was aware of the Veteran's in-service injuries per the Veteran's statements and review of the service treatment records and post-service medical evidence, but concluded that his left and right knee disabilities were not due to service.  The VA examiner considered the in-service injuries and symptomatology in forming a negative etiological opinion.  Thus, the weight of the evidence indicates that left and right knee disabilities are not due to his active service, to include injuries sustained therein.  

The record does not show a continuity of symptomatology between the in-service left knee injury and the current disability.  As late as 2000, when seen with right knee complaints, the Veteran did not report left knee symptoms.

Absent a showing of continuity of symptomatology, the question of whether the current left knee disability is related to a remote left knee injury in service would require medical expertise to answer.  Hence the Veteran's lay opinion would not be competent.  As discussed above, the medical opinion of the October 2012 VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service injuries) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  

In conclusion, the preponderance of the evidence is against a finding that the Veteran's left knee and right knee disabilities are causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for right knee disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


